         Case 2:20-cv-00225-LPR Document 25 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

ANAEL CASTRO-HERNANDEZ                                                            PLAINTIFF
ADC #159201

v.                             Case No. 2:20-cv-00225-LPR-JJV

ARKANSAS DEPARTMENT OF CORRECTION, et al.                                      DEFENDANTS


                                          JUDGMENT

       Consistent with previous Orders of dismissal entered in this case, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from this Judgment and

the associated Orders is considered frivolous and not in good faith.


       IT IS SO ADJUDGED this 16th day of April 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
